Citation Nr: 0002486	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-48 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for polysubstance and 
alcohol abuse secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for polysubstance and alcohol abuse 
secondary to service-connected PTSD.  The veteran filed a 
timely appeal to this adverse determination.

The Board notes that in its May 1999 Brief in Support of 
Claimant, the veteran's service representative claimed that 
in October 1995, the veteran filed a notice of disagreement 
(NOD) with the RO's August 18, 1995 denial of his claim for 
an increased rating for his PTSD, but that the RO failed to 
subsequently issue an SOC.  In addition, the veteran's 
representative raised the issue of entitlement to a total 
rating for compensation based on individual unemployability 
due to a service-connected disability, to include extra-
schedular consideration.  As these issues have not been 
developed or certified for appellate review, they are hereby 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran is service connected for PTSD.

2.  The veteran's polysubstance and alcohol abuse are 
aggravated by his service-connected PTSD. 






CONCLUSION OF LAW

The veteran's polysubstance and alcohol abuse are aggravated 
by a service-connected disability.  38 U.S.C.A. 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a), (b), 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 429, 448 (1995) 
(en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999). 

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 
429, 448 (1995) (en banc).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has claimed that he currently suffers from 
polysubstance and alcohol dependence which is due to his 
service-connected PTSD, since he essentially uses alcohol to 
self-medicate, and that he is therefore entitled to service 
connection for alcohol abuse on a secondary basis pursuant to 
the provisions of 38 C.F.R. 3.310(a) (1999), which states 
that "[d]isability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected."

However, the Board also observes that 38 U.S.C.A. § 1110 
states that "no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs."  See also 38 C.F.R. §§ 3.1(n), 3.301 
(1999).

In an attempt to reconcile this apparent contradiction, VA 
General Counsel issued an opinion, dated in January 1997, 
which stated in relevant part that:

Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-
351, prohibits, effective for claims 
filed after October 31, 1990, the payment 
of compensation for a disability that is 
a result of a veteran's own alcohol or 
drug abuse.  The payment of compensation 
is prohibited whether the claim is based 
on direct service connection or, under 38 
C.F.R. § 3.310(a), on secondary service 
connection for a disability proximately 
due to or a result of a service-connected 
condition.  Further, compensation is 
prohibited regardless of whether 
compensation is claimed on the basis that 
a service-connected disease or injury 
cause the disability or on the basis that 
a service-connected disease or injury 
aggravated the disability.

VAOPGCPREC 2-97 (January 16, 1997) (emphasis added).

In July 1998, the Court further interpreted the dictates of 
38 U.S.C.A. § 1110 as clearly prohibiting only the payment of 
compensation for a disability resulting from a veteran's own 
alcohol or drug abuse secondary to a service-connected 
disorder, thus permitting the underlying grant of service 
connection for such disability, albeit without compensation.  
Barela v. West, 11 Vet. App. 280, 283 (1998).  Therefore, the 
Board shall analyze the veteran's claim for service 
connection for alcohol dependence secondary to service-
connected PTSD.

A review of the record reveals that there is conflicting 
evidence regarding the date when the veteran's polysubstance 
and alcohol abuse began.  At the time of a VA discharge 
summary dated in January 1989, the examiner was diagnosed 
with cocaine, heroin, and alcohol dependence.  The examiner 
recorded that the veteran first began using alcohol in 1968 
at age 15, heroin at age 17 in 1970, and cocaine in 1977 at 
age 25.

At the time of a VA discharge summary dated in March 1992, 
the veteran stated that he started to use cocaine while in 
Vietnam, and had used alcohol for the previous two years, 
with two years of sobriety before that, and six months of 
alcohol use before that.

In September 1992, the veteran's treating psychologist at the 
Day Hospital Program at the West Side VA Medical Center 
(VAMC) stated that the veteran had been attending daily 
treatment sessions there for the past three months.  He noted 
that the veteran had admitted to having had "problems with 
alcohol and drugs as a teenager," but stated that it 
appeared that after serving for six months as an infantryman 
in Vietnam, "his drug and alcohol problems became markedly 
worse."  This psychologist then concluded that "[i]t 
appears likely that [the veteran] was attempting to deal with 
PTSD symptoms by self-medicating with an escalation of drug 
and alcohol use."

In June 1993, the veteran underwent a VA neuropsychiatric 
examination.  At that time, the veteran reported that he 
started drinking and using street drugs while in Vietnam.  
This examiner diagnosed PTSD, substance use disorder, and 
alcohol abuse, recovering.

At the time of a VA discharge summary in February 1995, the 
examiner reported that the veteran started drinking at age 18 
under peer pressure, and became dependent at age 26.  
Discharge diagnoses included PTSD and alcohol dependence.

In October 1995, the RO requested a special psychiatric 
opinion via a two-way memorandum.  This request asked the 
examiner to review the veteran's claims file, then offer a 
clinical opinion as to whether the veteran's polysubstance 
and alcohol abuse were secondary to the veteran's PTSD, or 
whether the polysubstance and alcohol abuse constituted a 
separate entity.

In a response dated in November 1995, the examining 
psychiatrist commented as follows:

[The veteran's] C file was reviewed.  The 
record relative to his polysubstance 
dependence is inconsistent.  For example 
the hospital record of 1989 indicates 
that substance use started at age 15, 
heroin at age 17 cocaine at age 25.  A 
report from Day Hospital in 92 indicates 
that he admitted to having problems with 
alcohol and drugs as a teenager which 
escalated after serving six months in 
Vietnam.  Subsequent evaluations record 
his substance abuse beginning in the 
service.  As best as this examiner can 
determine, [the veteran's] polysubstance 
abuse is an entity seperate [sic] in 
origin from and not secondary to his post 
traumatic stress disorder but probably 
aggravated by his PTSD.

In November 1996, the veteran testified at a hearing before 
an RO hearing officer.  At that time, he explained that he 
had simply tried alcohol and marijuana a few times as a 
teenager, but did not like it.  He stated that the main 
reason he went into the military was to get away from the 
drugs and alcohol that surrounded him in his poor 
neighborhood.  He reported that once he went to Vietnam, he 
drank alcohol and smoked marijuana every day, and continued 
to drink after service because of his nightmares and anxiety 
from PTSD.

At the time of a VA discharge summary in May 1997, the 
veteran reported that he started drinking in 1970, while in 
Vietnam, and that this drinking first "became a problem" in 
1972.  He reported that he started smoking cocaine in 1988, 
but had since quit.

In June 1997, the veteran underwent a VA PTSD examination.  
At that time, the examiner recorded a history of substance 
abuse, for which the veteran had been hospitalized and 
treated.  No onset date for this substance abuse was noted.  
The examiner diagnosed PTSD and substance abuse disorder, 
alcohol, in treatment.

A review of this record thus reveals that while there is 
substantial evidence that the veteran suffers from both PTSD 
and polysubstance and alcohol abuse, only two pieces of 
medical evidence contain opinions regarding the relationship 
between the two disorders.  The first is the September 1992 
statement by the veteran's treating psychiatrist at the Day 
Hospital Program, who stated that the veteran had admitted to 
having had problems with alcohol and drugs as a teenager, but 
that it appeared to the examiner that "his drug and alcohol 
problems became markedly worse" in Vietnam.  He stated that 
it was likely that the veteran had attempted to deal with his 
PTSD symptoms by self-medicating with an "escalation of drug 
and alcohol use."

Similarly, the psychiatrist who provided the November 1995 
expert psychiatric opinion stated that while the veteran's 
polysubstance abuse and his PTSD were separate entities with 
separate origins, his polysubstance abuse was "probably 
aggravated by his PTSD."  The Board finds that this opinion 
is particularly persuasive, since it was offered after the 
examiner reviewed the veteran's entire claims file, including 
the extensive medical evidence contained therein.

Therefore, while the Board finds no evidence which indicates 
that the veteran's service-connected PTSD actually caused his 
polysubstance and alcohol abuse, the preponderance of the 
evidence supports the veteran's claim that his polysubstance 
and alcohol abuse are aggravated by his PTSD.  Thus, in 
accordance with the mandates of Allen, discussed above, the 
Board concludes that service connection on an aggravation 
basis is warranted.


ORDER

Service connection for polysubstance and alcohol abuse 
secondary to PTSD is granted.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

